DETAILED ACTION
Applicant’s amendments and remarks, filed August 18, 2022, are fully acknowledged by the Examiner. Currently, claims 1, 3-6, 8-10, 12 and 14-24 are pending with claims 2, 7, 11 and 13 cancelled, and claims 1, 18 and 19 amended. Applicant’s amendments to each of claims 1, 18 and 19 have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the August 18, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 9, 12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (US Pat. Pub. 2017/0296260 A1) further in view of Steinke et al. (US Pat. Pub. 2012/0157987 A1).
Regarding claim 1, Elgaard provides for a surgical system (see figures 1 and 2) comprising an elongate tubular body comprising a proximal end, a distal end and one or more working channels extending therebetween (sheath 32 with a proximal end, a distal end and at least one channel therethrough as in figures 1/2), a working space expanding system positioned at a distal portion of the elongate tubular body (basket 38, elements 36, hub 80, body 81, membrane 62), the working space expanding system including first and second flexible members movable between a non-expanded insertion position and an expanded position to form an expanded region (the individual elements 36 forming the arms as shown in figures 1 and 2), a surgical device including an active electrode portion disposed within a first working channel of the elongate tubular body (24), a return electrode disposed on an outer surface of each of the first and second flexible members working space expanding system (via the basket 38 being conductive as in [0040]), and a power source coupled to the active electrode portion and configured to deliver energy to the surgical device, and in electrical communication with the at least one return electrode (see at least [0041] providing for the connection to a source of energy).
Elgaard fails to specifically contemplate for a first return electrode on the first flexible member and a second return electrode disposed on the second flexible member, the power source being in electrical communication with the first return electrode and the second return electrode. Steinke discloses a similar device as that of Elgaard that includes a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion (see figure 5 and [0084] providing for forming the arms to be electrically insulated and with the electrodes at 50 being uninsulated portions). In view of this arrangement in Steinke, such then provides for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member (via two of the arms 63 of Elgaard being return electrodes in the form of that envisioned by Steinke).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the construction of the flexible arms as in Steinke as the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. The arrangement in Steinke readily provides for a known manner in the art for providing flexible members of a basket as electrodes, and for such to further be used in combination with a membrane (as is contemplated in Elgaard) to provide for focusing of an electrosurgical treatment at a target site within the body.
	 Regarding claims 3 and 4, in view of the combination with Steinke above, the combined arrangement includes for each of the first and second flexible members to include respective insulated and uninsulated portions. Further, the combination would include each electrode to be disposed on a respective uninsulated portion of the first/second flexible member.
	 Regarding claims 5 and 8, in view of the combination in the rejection of claim 4 above, the first return electrode is configured to contact an inner wall of a body lumen at a first location (via its location on a first 63 per Elgaard), and the second return electrode is configured to contact the inner wall of the body lumen at a second location (via its position on a second 63 per Elgaard), when the first and second flexible members move to the expanded position (when such are in the expanded configuration as in figures 1/2).
Regarding claims 6 and 9, Elgaard provides that the surgical device is configured to contact the inner wall of the body lumen at a third location to deliver energy from the power source, through a portion of tissue of the body lumen, and to the first and second return electrodes (via the contact of 24 at a third location, and the delivery of energy in a bipolar manner).
Regarding claim 12, Elgaard provides for a surgical system comprising: an elongate tubular body comprising a proximal end, a distal end and one or more working channels extending therebetween (sheath 32 with a proximal end, a distal end and at least one channel therethrough as in figures 1/2), a working space expanding system positioned at a distal portion of the elongate tubular body (basket 38, elements 36, hub 80, body 81, membrane 62), the working space expanding system including first and second flexible members movable between a non-expanded insertion position and an expanded position to form an expanded region (the individual elements 36 forming the arms as shown in figures 1 and 2), a return electrode disposed on each of the first and second flexible members an outer surface of the working space expanding system (via the basket 38 being conductive as in [0040]), and a power source arranged to couple to an active electrode portion of a surgical device (via the coupling to 24) and configured to deliver energy to the surgical device, and in electrical communication with the return electrode (see at least [0041] providing for the connection to a source of energy).
Elgaard fails to specifically contemplate for a first return electrode on the first flexible member and a second return electrode disposed on the second flexible member, the power source being in electrical communication with the first return electrode and the second return electrode. Steinke discloses a similar device as that of Elgaard that includes a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion (see figure 5 and [0084] providing for forming the arms to be electrically insulated and with the electrodes at 50 being uninsulated portions). In view of this arrangement in Steinke, such then provides for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member (via two of the arms 63 of Elgaard being return electrodes in the form of that envisioned by Steinke).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the construction of the flexible arms as in Steinke as the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. The arrangement in Steinke readily provides for a known manner in the art for providing flexible members of a basket as electrodes, and for such to further be used in combination with a membrane (as is contemplated in Elgaard) to provide for focusing of an electrosurgical treatment at a target site within the body.
	Regarding claim 14, in view of the combination in the rejection of claim 12 above, both the first return electrode is configured to contact an inner wall of a body lumen at a first location (via its location on a first 63 per Elgaard) and the second return electrode is configured to contact the inner wall of the body lumen at the first location (via its position on a second 63 per Elgaard), when the first and second flexible members move to the expanded position (when such are in the expanded configuration as in figures 1/2).
	Regarding claim 15, Elgaard provides that the surgical device is configured to contact an inner wall of the body lumen at a second location to deliver energy from the power source, through a portion of tissue of the body lumen, and to the at least one return electrode (via 24 being configured to contact a separate location and then further configured to follow a bipolar current path).
	Regarding claim 16, Elgaard provides that the energy delivered from the surgical device is configured to affect a tissue of the body lumen (via the bipolar energy delivery).
Regarding claim 17, Elgaard provides a surgical system comprising an elongate tubular body comprising a proximal end, a distal end and one or more working channels extending therebetween (sheath 48 with a proximal end, a distal end and at least one channel therethrough as in figures 1/2), an elongate insulated sheath configured to extend over at least a portion of an outer surface of the elongate tubular body (32), an expandable member first and second flexible members positioned at a distal portion of the insulated sheath (basket 38, elements 36, hub 80, body 81, membrane 62), the expandable member first and second flexible members configured to move between a non-expanded insertion position and an expanded position to form an expanded region (the individual elements 36 forming the arms as shown in figures 1 and 2), a surgical device including an active electrode portion movably disposed within a first working channel of the elongate tubular body (24), a one return electrode disposed on the first and second flexible members on an outer surface of the expandable member (via the basket 38 being conductive as in [0040]), and a power source coupled to the active electrode portion and configured to deliver energy to the surgical device, and in electrical communication with the return electrode (see at least [0041] providing for the connection to a source of energy).
Elgaard fails to specifically contemplate for a first return electrode on the first flexible member and a second return electrode disposed on the second flexible member, the power source being in electrical communication with the first return electrode and the second return electrode. Steinke discloses a similar device as that of Elgaard that includes a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion (see figure 5 and [0084] providing for forming the arms to be electrically insulated and with the electrodes at 50 being uninsulated portions). In view of this arrangement in Steinke, such then provides for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member (via two of the arms 63 of Elgaard being return electrodes in the form of that envisioned by Steinke).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the construction of the flexible arms as in Steinke as the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. The arrangement in Steinke readily provides for a known manner in the art for providing flexible members of a basket as electrodes, and for such to further be used in combination with a membrane (as is contemplated in Elgaard) to provide for focusing of an electrosurgical treatment at a target site within the body.
Regarding claim 18, in view of the combination in the rejection of claim 17 above, both the first return electrode is configured to contact an inner wall of a body lumen at a first location (via its location on a first 63 per Elgaard) and the second return electrode is configured to contact the inner wall of the body lumen at a second location (via its position on a second 63 per Elgaard), when the first and second flexible members move to the expanded position (when such are in the expanded configuration as in figures 1/2).
Regarding claim 19, Elgaard provides that the surgical device is configured to contact an inner wall of the body lumen at a second location to deliver energy from the power source, through a portion of tissue of the body lumen, and to the first return electrode and the second return electrode (via 24 being configured to contact a separate location and then further configured to follow a bipolar current path).
Regarding claim 20, Elgaard provides that the energy delivered from the surgical device is configured to affect a tissue of the body lumen (via the bipolar energy delivery).
Regarding claims 21-23, in view of the combination in the respective rejection of claims 1, 12 and 17 above, the combined arrangement of Elgaard and Steinke would provide that the first and second flexible members are configured to bow, flex, or bend between the non-expanded insertion position and the expanded position (see figure 3 with the non-expanded position, and figures 1/2 with the bow/bent/flexed arrangement).
	Regarding claim 24, in view of the combination with Steinke in the rejection of claim  1 above, the combined arrangement of Elgaard and Steinke would  provide that the first and second flexible members, when in the expanded position, are positionable on opposite sides of a tissue lesion (via opposing ones of 36 being on opposite side of a lesion from where 28 contacts tissue).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (US Pat. Pub. 2017/0296260 A1) in view of Steinke et al. (US Pat. Pub. 2012/0157987 A1) as applied to claim 1 above, and further in view of Gittard et al. (US Pat. Pub. 2015/0025531 A1).
	Regarding claim 10, Elgaard fails to provide that a distal portion of the working space expanding system includes an endcap coupled to distal portions of the first and second flexible members. Steinke fails to cure this deficiency. Gittard discloses a similar device as that of Elgaard/Steinke and including a working space expanding system that including an endcap (see figures 4 and 5 with the cap 22 at the distal end of the expanding system). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a cap 22 as in Gittard at the distal end of the arms 63 and membrane 61 to provide for support of the distal end of the membrane such that the opening for the passage of the surgical device is maintained.
Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-10 of the Remarks with respect to the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Elgaard and Steinke. Applicant disagrees on page 8 of the Remarks with the Examiner’s holding in the rejection of claim 1 that the basket 38 can be equated to the working space expanding system. Applicant alleges that “the basket 38 of Elgaard does not for an expanded region or expand the working channel of the elongate tubular body as claimed” but rather provides for the occlusion of blood flow in the expanded state.
Applicant continues on page 9 with respect to the Steinke reference and contends that such “does not teach first and second return electrodes”, and “does not teach that multiple electrodes 50 can be used in bipolar mode”, and “therefore … does not remedy the admitted deficiencies of Elgaard.” Applicant further notes on page 9 that the Examiner’s combination of Elgaard and Steinke “would change the principles of operation of Elgaard” such that “energy would be focused near blood flow and would act as a heat sink defeating or changing the ablation principles for which Elgaard is designed.” These arguments are not persuasive. 
First, with respect to Elgaard and Applicant’s contention that such does not provide for a working space expanding system, the Examiner notes that claim 1 presently requires “a working space expanding system … including first and second flexible members movable between a non-expanded insertion position and an expanded positioned to form an expanded region”. The above noted limitations are the primary limitations that provide additional structural and/or functional limitations with respect to the working space expanding system. The Examiner has reviewed the instant disclosure but has failed to find any special definitions of the term “a working space expanding system” that would control the interpretation of this term other than what is presented in claim 1.
Thus, the Examiner maintains that Elgaard readily provides for the claimed working space expanding system in teaching the structure of the basket 38, elements 36, the hub 80, the body 81, and the membrane 62, wherein such includes first and second flexible members movable between a non-expanded insertion position and an expanded position to form an expanded region in the form of the individual elements 36 forming the arms as shown in figures 1 and 2.
Nothing in the claim associated with the working space expanding system either structurally or functionally limits the claim in such a manner so as to preclude the reading of the Elgaard as in the rejection above to provide for the claimed working space expanding system. If Applicant desires a narrow interpretation of the functionality of the system, limitations to such an effect should be added to the claim. To this end, the Examiner notes that it is well established that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Next, with respect to the combination with Steinke, the Examiner maintains that Steinke does indeed teach for multiple return electrodes. The Examiner has pointed to figure 5 and [0084] of Steinke for providing that the arms  are to be electrically insulated and with the electrodes at 50 being uninsulated portions. The rejection of claim 1 specifically relies on the electrodes 50 of Steinke to provide for individual electrodes on respective ones of flexible members of an electrosurgical device, whereas Elgaard does not provide for such an arrangement. To this end, the Examiner notes that Elgaard provides in [0040] for a second conductive element 36 being one of the basket 38, and continues that “the basket 38 functions as the second conductive element”. To address Applicant’s allegations with respect to the use of the electrodes 50 of Steinke as return electrodes, the Examiner notes for the sake of completeness that disclosure such as in [0109] multiple ones of the electrodes of the device can be connected to a single pole (“all electrodes except one are connected to one pole of the energy source”). 
Thus, while Applicant contends that multiple ones of its electrodes 50 cannot be used in bipolar mode, the Examiner points to the above arguments to show contemplation inf Steinke for such an arrangement.
Last, turning to Applicant’s remarks with respect to the combination with Steinke and the changing of the principle operation of Elgaard, the Examiner cannot such persuasive when Elgaard itself contemplates the basket 38 as being the second conductive element. The Examiner is not replacing the entirety of the basket 38 including the outer sheath. The Examiner reiterates the specific rationale in the rejection of claim 1 for the use of the construction of the flexible arms as in Steinke in place of the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. 
Said differently, the Examiner is only modifying the flexible members of Elgaard, and not completely replacing the basket including the occluding outer membrane 62 as is apparently alleged by Applicant in the position that such a combination would expose the electrodes to blood flow. Accordingly, the Examiner firmly believes that the proffered combination of Elgaard and Steinke would indeed provide for a prima facie case of obviousness and would not destroy the principle operation of Elgaard including the occlusion of blood flow by the expandable arrangement including the membrane 62.
It is, therefore, in view of at least the rationale set forth above in the response above that the Examiner maintains that the proffered rejections of each of independent claims 1, 12 and 17 under 35 U.S.C. 103 as unpatentable over Elgaard in view of Steinke above remain tenable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794